Citation Nr: 0502107	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 2, 2001, for 
the grant of service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to November 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
Reiter's syndrome (manifested by disorders of the right and 
left shoulders, right and left elbows, and right and left 
wrists (each rated 10 percent); and scars and lesions on the 
penis (rated noncompensable)), effective March 2, 2001.  In 
the same decision, the RO denied service connection for left 
hip and left thigh disorders (claimed as Reiter's syndrome), 
and increased ratings for bilateral chondromalacia of the 
knees (claimed as Reiter's syndrome) to 10 percent for each 
knee.  In his notice of disagreement (NOD) with the May 2002 
decision, the veteran expressly limited his appeal to the 
issue of entitlement to an effective date prior to March 2, 
2001, for the grant of service connection for Reiter's 
syndrome.  In February 2004 the veteran appeared for a 
personal hearing before a Decision Review Officer (DRO).  

In February 2004 the RO denied a claim of clear and 
unmistakable error (CUE) in RO decisions prior to May 2002 
that denied service connection for Reiter's syndrome.  
October 2004 correspondence from the veteran's representative 
reasonably constitutes an NOD with the February 2004 denial.  

The matter alleging CUE is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The veteran's claim of service connection for Reiter's 
syndrome was denied by the RO in an August 1997 decision; the 
veteran did not timely perfect an appeal of that decision, 
and VA received no communication from him seeking to reopen 
the claim prior to March 2, 2001.  

CONCLUSION OF LAW

An effective date prior to March 2, 2001, for the grant of 
service connection for Reiter's syndrome is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of the effective date for an award 
of service connection by a March 2003 statement of the case 
(SOC).  He was notified (in the May 2002 decision, in the 
SOC, and during the February 2004 hearing before the DRO) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the May 2002 decision and the 
March 2003 SOC informed the veteran of what the evidence 
showed, and the SOC informed him of the controlling law and 
regulations.  The SOC specifically advised him of what the 
evidence must show to establish entitlement to an effective 
date earlier than March 2, 2001, for the grant of service-
connection, and what information or evidence VA needed from 
him.  Everything submitted to date has been accepted for the 
record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to his claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  Essentially, this was 
equivalent to advising him to submit everything pertinent.   

The claim has been reviewed de novo (see March 2003 SOC).  VA 
has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Notably also, given the nature of the matter 
at hand, the disposition will rest essentially on what is 
already of record.  The critical facts are not in dispute.  
Hence, the Board finds it proper to proceed with appellate 
review.  It is not prejudicial to the veteran for the Board 
to do so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

Essentially, the veteran contends that the effective date for 
the grant of service connection for Reiter's syndrome should 
be the day following his separation from active service.  
Specifically, he claims that the service medical records show 
evidence of Reiter's syndrome that was incurred in service, 
and that such evidence was overlooked or ignored by the RO in 
rating decisions prior to May 2002.  

Historically, the veteran's initial application for service 
connection for various joint disorders (eventually diagnosed 
as Reiter's syndrome) was received by the RO in March 1982.  
Service medical records show that he was treated in service 
following complaints related to injuries to his right wrist, 
right elbow, and left fifth finger.  He was also seen in 
service for pain, limitation of motion, and swelling of the 
right third finger; pain and swelling of the left third 
finger; tendonitis of the right wrist; bilateral knee pain; 
tendonitis of the right heel; and right shoulder pain.  A 
July 1980 medical record indicates that the veteran's left 
hand, right shoulder, and right knee became swollen in the 
morning, but improved as the day progressed.  The record 
shows a diagnosis of tenosynovitis of the left hand.  
Bilateral chondromalacia of the knees was diagnosed in July 
1980.  A September 1980 clinical record shows a diagnosis of 
plantar fascitis.  A December 1980 orthopedic clinic record 
shows a diagnosis of traumatic arthritis of the right knee.  
Orthopedic consultation records dated in February and March 
1981 show diagnosis of "possible Reiter's syndrome."  The 
service records indicate that additional consultation was 
recommended to rule out an orthopedic problem, and an 
orthopedic examination in April 1981 shows diagnoses of 
bilateral chondromalacia patellae and multiple myofascial 
pain syndrome.  The examiner note that further workups would 
continue, but it was doubtful that a "label" would be found 
for the veteran's disability.  

On VA examination in May 1982, the diagnoses, in pertinent 
part, were history of swelling and soreness of the knees, not 
now present on physical examination; history of mild bursitis 
of the shoulders, examination negative at this time; history 
of low back pain, non-disabling with negative findings on 
present examination; and history of heel spur on the right, 
symptoms relieved by injection, now asymptomatic.  

In an August 1982 decision, the RO denied service connection 
for residuals of left middle and little finger injuries, a 
right shoulder disorder, neck and back disorders, and a 
bilateral knee disorder on the ground that there was no 
evidence that said disorders were currently symptomatic.  In 
the same decision, the RO granted service connection for a 
postoperative ganglion cyst in the right hand, and for right 
heel tendonitis.  

On VA examination in September 1984, the veteran complained 
of multiple joint pain.  X-rays of the knees, right heel, 
thoracic spine, pelvis, hips, right hand, and right foot were 
normal.  The diagnoses, in pertinent part, were bilateral 
chondromalacia patellae; tendonitis of the right heel; and 
right thumb tendonitis.  

An October 1995 report of examination by a private physician 
shows that the veteran complained of pain in the joints of 
his hands and wrists, with "onset about one year ago."  The 
veteran also reported past difficulty with bilateral swelling 
of his knees, but they were not causing him problems at that 
time.  He also complained of tendonitis in the left Achilles 
tendon.  The pertinent diagnosis was probable rheumatoid 
arthritis.  Outpatient records of treatment by the private 
physician show diagnoses of rheumatoid arthritis by history, 
plantar fascitis, and migratory arthritis by history.  

In a January 1987 decision, the RO again denied service 
connection for multiple joint conditions, based on findings 
that the service medical records were negative for showing a 
joint condition or generalized systemic condition, and 
postservice medical records were negative for showing that 
any current joint disorder was incurred in service.  The 
veteran appealed January 1987 RO decision, and the case then 
came before the Board.  The Board issued an October 1987 
decision which, in pertinent part, denied service connection 
for a systemic joint disability, finding that such disability 
was neither present during service nor medically demonstrated 
subsequent to service.  In the October 1987 decision, the 
Board granted service connection for bilateral chondromalacia 
of the knees.  

In September 1989, the veteran furnished a report of 
examination by a private physician showing complaints of a 
"long history of pain" that the veteran related to service.  
Examination revealed that he lacked reversal of lumbar 
lordosis in the lumbar spine.  There was mild swelling of the 
left wrist, a small effusion in the right knee, and 
tenderness in the right Achilles tendon.  The physician also 
noted multiple positive tender points; particularly in the 
trapezius muscles, the elbows, and the medial fat pads of the 
knees.  The physician opined, "I feel that [the veteran] has 
Reiter's syndrome, but that this is well controlled on his 
present medication . . . .  He, however, also has 
fibromyalgia/chronic pain syndrome, which in this case is 
acting as a pain magnifier."  

Based on a determination that the private physician's 
September 1989 examination findings constituted new and 
material evidence, the RO issued an October 1989 decision 
that reopened the veteran's claim, but denied service 
connection for Reiter's syndrome.  The RO found:

In medical opinion chondromalacia and 
tendonitis are not symptoms of Reiter's 
disease.  Service medical records did 
show a possible diagnosis of Reiter's 
disease although this was not confirmed.  
Based on evidence reviewed service 
connection is not established for 
Reiter's syndrome noted at this time.  
This is subject to review should evidence 
of continuity be submitted.  

The veteran did not initiate an appeal of the October 1989 RO 
decision.  He made several subsequent and unsuccessful 
attempts to reopen his claim of service connection for 
Reiter's syndrome.  In December 1993 and January 1997 
decisions, the RO declined to reopen the veteran's claim on 
the ground that new and material evidence was not received.  
The last such RO decision declining to reopen the veteran's 
claim was issued in August 1997, when the RO specifically 
found that VA outpatient records and private medical reports 
failed to indicate continuity of treatment for Reiter's 
syndrome from the time of the veteran's separation from 
service to the date of the first confirmed diagnosis of 
Reiter's syndrome in July 1989.  The veteran initiated an 
appeal of the August 1997 decision by filing a notice of 
disagreement, but he failed to perfect his appeal by filing a 
timely substantive appeal (VA Form 9); hence, the August 1997 
decision is final.  38 U.S.C.A. § 7105.  

A November 1999 "report of contact" indicates that the 
veteran called the RO "regarding the status of his appeal."  
He was informed that did not submit a timely substantive 
appeal to the August 1997 RO decision, and that the period of 
time in which he could perfect his appeal the decision had 
expired.  He was notified that he needed to provide new and 
material evidence to reopen the claim of service connection 
for Reiter's syndrome.  The RO personnel drafting the report 
of contact noted that "I explained this to [the veteran] to 
his satisfaction."  

The first document of record (subsequent to the August 1997 
final decision) that indicates the veteran again desired to 
reopen a claim of service connection for Reiter's syndrome is 
a VA Form 21-4138 received by the RO on March 2, 2001.  The 
RO then obtained voluminous additional VA outpatient reports 
and private medical records revealing treatment the veteran 
received for numerous medical problems.  These records are 
essentially negative as to a relationship between any 
symptoms of Reiter's syndrome and the veteran's service.  The 
most significant additional medical record, however, is a 
January 2002 report of VA examination showing diagnoses of 
Reiter's syndrome manifested by peripheral arthralgia; 
multiple eye difficulties, to include conjunctivitis and 
iritis; genital discharge and recurring ulceration with sores 
about the glands penis; and peripheral arthritic symptoms, 
primarily those of the hands and knees.  The examiner 
expressly opined: 

As for the diagnosis of Riters [sic] 
Syndrome, it was presumptive in the 
service.  The definitive diagnosis was 
rendered in 1989 after the interim 
development of eye symptoms.  I think it 
is as likely as not that the Riters [sic] 
Syndrome is related to the genital and 
arthritic symptoms shown in military 
service.  

In the May 2002 rating decision, the RO granted service 
connection for Reiter's syndrome (manifested by disorders of 
the right and left shoulders, right and left elbows, right 
and left wrists, and scars and lesions on the penis), finding 
that "we now have the opinion that the Reiter's syndrome now 
is related to arthritic symptoms shown in service."  The RO 
explained that the effective date of March 2, 2001, was 
appropriate as "[t]he effective date of this grant is the 
date the claim was received to reopen the claim for Reiter's 
syndrome. . . [subsequent to August 1997 final denial]."  

At a February 2004 hearing before a DRO, the veteran 
testified that he did not disagree with the effective date 
inasmuch as it was based on the date of receipt of his 
application to reopen his claim of service connection for 
Reiter's syndrome.  Rather, he reported that he disagreed 
with the effective date because he felt that all the other RO 
determinations prior to the May 2002 decision were clearly 
and unmistakably erroneous because the evidence of record at 
the time of those decisions was sufficient to grant service 
connection for Reiter's syndrome.  He also testified that he 
was aware of the one year time limit to file an appeal of an 
RO rating decision.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
Reiter's syndrome was last denied by RO decision in August 
1997.  The veteran was properly notified of that decision and 
of his appellate rights.  He initiated an appeal but did not 
perfect said appeal.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.  Service connection for Reiter's syndrome was granted 
(based on new and material evidence) by the May 2002 RO 
decision now on appeal.  An effective date of March 2, 2001, 
was assigned for the grant of service connection for Reiter's 
syndrome, as following the August 1997 decision, that was the 
earliest date when the veteran expressed a desire to reopen a 
claim seeking service connection for Reiter's syndrome.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance (emphasis added), or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

As was noted, the controlling law and regulation provide that 
the effective date of the grant of service connection (here 
for Reiter's syndrome) for a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  In essence, the 
determination is based on timing, i.e., when the veteran 
notified VA that he wished to reopen a claim for service 
connection for Reiter's syndrome that was the subject of a 
prior final RO decision.  

As noted, the critical facts are not in dispute.  The Board 
acknowledges that symptoms and diagnoses of Reiter's syndrome 
were allegedly show in the service medical records, and were 
substantially identified by a private physician as early as 
in July 1989.  However, the veteran's claim was denied by the 
RO in August 1997.  He does not dispute that he did not 
perfect his appeal of that denial within 60 days of the 
issuance of a September 1998 SOC.  Hence, that decision 
became final.  38 U.S.C.A. § 7105.

The laws and regulations pertaining to effective dates of 
awards, outlined above, stipulate that the effective date of 
an award of service connection based on a claim reopened 
after a prior final denial of such claim shall not be earlier 
than the date of receipt of the claim to reopen.  The RO 
determined that a VA Form 21-4138 from the veteran, received 
by the RO on March 2, 2001, was a claim to reopen.  The only 
question before the Board is whether there was any earlier 
communication from the veteran seeking to reopen the claim.  
There is nothing in the claims file received between August 
1997 and March 2, 2001, which may be construed as a formal or 
informal claim seeking to reopen the claim of service 
connection for Reiter's syndrome.  Indeed, the veteran does 
not allege he submitted an earlier application to reopen the 
claim.  There is no provision in the law for now making the 
award retroactive to the day following his separation from 
active service, or to July 1989 (when Reiter's syndrome was 
first shown on clinical evaluation) as he seeks.  Thus, as a 
matter of law, the appeal seeking an earlier effective date 
for the grant of service connection for Reiter's syndrome 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The "benefit of the doubt" doctrine does not apply because 
the law is dispositive and the critical facts are not in 
dispute.  It is noteworthy here that the veteran is also 
seeking to establish entitlement to the benefit sought via an 
alternate venue, i.e., through an allegation of CUE in RO 
decisions issued prior to the May 2002 rating decision.  The 
RO has not issued a SOC in that matter, and it is addressed 
in the remand that follows.


ORDER

An effective date prior to March 2, 2001, for the grant of 
service connection for Reiter's syndrome is denied.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing a NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).  Here, the February 2004 SSOC pertaining 
to the issue of entitlement to an earlier effective date for 
service connection for Reiter's syndrome also contained a 
determination that there was no CUE in numerous prior RO 
decisions that denied service connection for Reiter's 
syndrome (as the veteran and his representative alleged at 
the February 2004 hearing before the DRO).  October 2004 
correspondence from the veteran's representative is 
reasonably inferred to constitute a NOD with the February 
2004 determination denying CUE.  No SOC has been issued 
regarding this matter.  Under Manlincon v. West, 12 Vet. App. 
238 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status, and requires further 
action.  It is also noteworthy that this claim is not yet 
before the Board, but will be only if the veteran files a 
timely substantive appeal after an SOC is issued.  

[The veteran is also advised that the October 1987 Board 
decision would be a bar to a RO grant of an effective date 
prior to the date of that Board decision.]

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a SOC addressing the 
matter of whether there was CUE in any of 
the RO rating decisions that denied 
service connection for Reiter's syndrome 
after the October 1987 Board decision, 
and prior to the May 2002 rating 
decision.  The veteran must be advised of 
the time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  If (and 
only if) he timely perfects an appeal, 
this matter should be returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 


requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


